 In the Matter of PUNCH PRESS REPAIRCORPORATION,EMPLOYERandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICUL-TURAL WORKERS OF AMERICA, CIO, LOCAL 155, PETITIONERCase No. 7-RC-659.-Decided April 20,1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Harold L..Hudson,hearing officer.The hearingofficer's rulingsmade at thehearing arefree from prejudicial error and are hereby affirmed.Uponthe entire record inthiscase, the Board finds :1.The Employer,a Michigan corporation,is engaged at Ferndale,,Michigan,in general machine shopwork, .princip:^jly the repair ofpunch presses for various manufacturers,on a job-to- basis.Duringthe 12-month period preceding the hearing(October 4, 1949)the Em-ployer purchased steel forgings and castings valued at about $217,000,and crankshafts valued at approximately$2,400.The crankshafts.were purchased outside the State of Michigan.Steel represents about75 percent of the Employer's total purchases which are made princi-pallyand Laughlin.All steel bought from the latter is produced outside the.State ofMichigan.Thesource of the steel purchased from RyersonCompany isnot indicated in the record.During the same 12-months,period the Employer's sales and services amounted to about $828,000,.of which 10percent represented sales and services to out-of-State con-cerns and the remainder to concerns located in the vicinity of Detroit,.some of which are General Motors Corporation and Chrysler Corpora-tion.The Employer neither concedes nor denies that it is engaged incommercewithinthe meaning of the National Labor Relations Act. .We find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.2.The Petitioner is -a labor organization claiming to represent em-ployees of the Employer.89 NLRB No. 83.614 PUNCH PRESS REPAIR CORPORATION6153.In June 1949, the Petitioner filed concurrent petitions with theNational Labor Relations Board and the Michigan State Labor Medi-ation Board.Subsequently, the Employer consented to an election tobe conducted by the latter, whereupon the Petitioner withdrew itspetition from this Board.The State election was held on July 1,1949, and the Petitioner lost by a vote of 19 to 23. On August 9, 1949,the Petitioner refiled its petition with this Board, supported by a rep-resentation interest of about 52 percent of the employees involved,which was obtained subsequent to the State election.The Employercontends that the State election resolved the question of representationand that another election should not be held within the 12-monthperiod following that date.'Despite the Board's desire for the great-est possible comity with State boards, it lacks power under the presentstatute to divest itself of jurisdiction, except in conformity with Sec-tion 10 (a) of the amended Act. No agreement ceding jurisdiction tothe Michigan State Labor Mediation Board has been consummated.Under the facts, here- present, we find no merit in the Employer'scontention.24.We find, in accordance with the stipulation of the parties, thatthe following unit is appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act:All employees of the Employer at its Ferndale, Michigan, plant, ex-eluding office and clerical employees, guards, and supervisors as de-fined in the Act.-5.Because Percy, Jr., and Kenneth Boyd are sons of the presidentand controlling stock owner of the Employer, we shall, in accordancewith our established policy, exclude them from the above unit.3DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than 30days from the date of this Direction, under the direction and super-1Our dissenting colleagues find merit in this contention of the Employer on the groundthat ordering an election in this case circumvents the statutory prohibition against morethan one representation election in an appropriate unit per year.We cannot agree.Theprohibition is clearly directed against elections conducted bythis agencyand is not con-cerned with elections conducted by other agencies or persons whether acting in a public orprivate capacity.2SeeKaiser-Frazer Parts Corp.,80 NLRB 1050;Adams Motors, Inc.,80 NLRB 1518.The case before us is distinguishable fromKing Brooks,Inc., 84NLRB 652.In that casethe petitioner failed to obtain evidence of representation subsequent to the State election.The Board's decision inNational Container Corporation,Kraft Pulp and Board Division,:87 NLRB 1065,is overruled to the extent that it is inconsistent with the opinion herein.-3.SeeRosedale Passenger Lines,Inc.,85 NLRB 527, and cases cited therein. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARD,vision of the Regional Director for the Region in which this case was,heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in the!unit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the date,of this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employees:on strike who are not entitled to reinstatement, to determine whether-or not they desire to be represented, for purposes of collective bargain-ing, by International Union, United Automobile, Aircraft & Agri-culturalWorkers of America, CIO, Local 155.CHAIRMANHERZOGand MEMBERMURDOCK,dissenting:We agree with the Employer's contention.We cannot subscribe to,ordering an election in this case or to reversing this Board's recent:decision inNational Container Corporation.-'In our view, the Pe--titioner, when it filed a petition with and agreed to an election to be-conducted by the Michigan State Labor Mediation Board, and there-fore withdrew the petition filed with this Board, chose the forum'in which its majority status was to be determined.We can see no,justification for redetermining that status on the present petition only9 months later.The Petitioner is attempting to circumvent the statu-tory prohibition against more than one representation election peryear.We believe that this Board should give full effect to the policyof that prohibition and not order a new election in less than a year,where there has been an orderly determination of the question ofrepresentation by a responsible Government.agency.INational Container Corporation,Kraft Pulp and Board Division, 87NLRB 1065.